UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :
                                                                                             1/8/2020
STACEY MERCER,                                            :
                                                          :
                                        Plaintiff,        :
                                                          :                19-CV-5604 (VSB)
                      - against -                         :
                                                          :                     ORDER
                                                          :
JERICHO HOTELS, LLC,                                      :
                                                          :
                                         Defendant. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        On November 18, 2019, I entered an order granting Plaintiff limited discovery regarding

subject matter jurisdiction in this case, and directed Plaintiff to file any opposition to

Defendant’s motion to dismiss after receiving said discovery. (Doc. 17.) To date, Plaintiff has

not filed any opposition. Accordingly, it is hereby:

        ORDERED that Plaintiff shall file a status update no later than January 13, 2020,

apprising the Court of the status of discovery and any anticipated opposition memorandum.

SO ORDERED.

Dated: January 8, 2020
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
